Citation Nr: 1506659	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a neurogenic bowel, effective December 22, 2008 to September 9, 2014.

2.  Entitlement to a rating in excess of 60 percent for a neurogenic bowel, effective September 10, 2014.

3.  Entitlement to a rating in excess of 40 percent for a neurogenic bladder, effective prior to September 10, 2014.

4.  Entitlement to a rating in excess of 60 percent for a neurogenic bladder, effective September 10, 2014.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to December 1999.  

Effective December 16, 2008, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

This case was previously before the Board of Veterans' Appeals (Board) in June 2014, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. raised the ratings for the service-connected neurogenic bowel and neurogenic bladder to 60 percent each.  Those ratings became effective September 10, 2014.  However, those ratings did not constitute a full grant of the benefits sought on appeal; and, therefore, the case was returned to the Board for further appellate action.  See AB v Brown, 6 Vet App 35 (1993)

In July 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  






FINDINGS OF FACT

1. Effective December 2008, the Veteran's neurogenic bowel symptoms are characterized by symptoms tantamount to complete loss of sphincter control. 

2. Effective December 2008, the Veteran's neurogenic bladder symptoms are characterized by symptoms of voiding dysfunction approximate to continual urine leakage and incontinence, requiring change of pads up to 4 times per day.  


CONCLUSIONS OF LAW

1. Effective December 2008, the criteria for a 100 percent rating for neurogenic bowel are approximated. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321 , 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2013).


2. Effective December 2008, the criteria for a 60 percent rating for neurogenic bladder are approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107,  5107(b) (West 2002); 38 C.F.R. §§ 4.7 , 4.115b, Diagnostic Code 7542 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.   Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Neurogenic Bowel

Diagnostic Code 7332 pertains to disability of the rectum and anus with impairment of sphincter control. 38 C.F.R § 4.114 , DC 7332 (2013). Under Diagnostic Code 7332, occasional involuntary bowel movements, necessitating wearing of pad is rated 30 percent disabling; extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling; and a 100 percent rating is awarded for complete loss of sphincter control. Id.

The Board presently grants the Veteran the maximum schedular evaluation for a neurogenic bowel. The Veteran's report of symptoms, both to medical care providers and to VA, indicate that since submission of the claim in December 2008, he has had to digitally manipulate his sphincter muscles in order to defecate - clearly symptoms tantamount to a loss of muscular control as contemplated by the rating schedule. No medical examiner has found any clinical basis to refute this report. 

Given that the Veteran is competent to so report this symptom, the claim will be granted. 

Neurogenic Bladder

A neurogenic bladder disability must be rated according to the level of voiding dysfunction. 38 C.F.R. § 4.115b , Diagnostic Code 7542. Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a .

 A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day. Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating. Urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 38 C.F.R. § 4.115a .

The Veteran's report of symptoms since submission of the claim indicates that he has had urinary incontinence of varying severity. 

During a November 2010 VA genitourinary examination, the Veteran reported that he was having episodes of incontinence several times weekly and that he was using absorbent pads two to three times daily. Significantly as it bears on the severity of both the bladder and the bowel disorder, the Veteran reported that his periods of incontinence of both the bladder and bowel were contemporaneous. 
During his July 2012 hearing, the Veteran testified that his use of absorbent materials was over 4 times per day. 

Given the relatively report of relatively constant symptoms since submission of the claim, the Board will grant a 60 percent rating, effective December 2008. 

The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for a bladder disorder. The Veteran's clinical laboratory findings do not reflect abnormal renal function such that the diagnostic code for that disorder should be applied. 

Given that the Veteran is in receipt of a maximum schedular evaluation for the disorders at issue and a total disability rating based on individual unemployability, further discussion of VA's duties to notify the claimant and develop the claim are not necessary. 



ORDER

A 100 percent evaluation is granted for a neurogenic bowel disorder, effective the date of claim in December 2008.

A 60 percent evaluation is granted for a neurogenic bladder disorder, effective the date of claim in December 2008. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


